99 F.3d 1144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re T.G. MORGAN, INC., Debtor,John R. STOEBNER, Trustee of the Bankruptcy Estate of T.G.Morgan, Inc., Appellee,v.Michael W. BLODGETT, individually and as Trustee orAdministrator of T.G. Morgan, Appellant,T.G. Morgan, Inc. Defined Benefit Pension Plan;  NorwestBank, Minnesota, N.A., Defendants.
No. 95-4103.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 26, 1996.Decided Oct. 4, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Michael W. Blodgett, individually and on behalf of the T.G. Morgan, Inc. Defined Benefit Pension Plan (the "Plan"), appeals from the district court's1 order affirming the bankruptcy court's2 order voiding certain transfers made from T.G. Morgan, Inc.  (TGM) to the Plan.  Having thoroughly reviewed the record and the parties' submissions, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota


2
 The Honorable Robert J. Kressel, United States Bankruptcy Judge for the District of Minnesota